     Case 2:95-cr-00007-WBS-EFB Document 148 Filed 04/15/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7                                   UNITED STATES DISTRICT COURT
 8                            FOR THE EASTERN DISTRICT OF CALIFORNIA
 9

10    UNITED STATES OF AMERICA,                          No. 2:95-cr-0007-WBS-EFB P
11                         Respondent,
12               v.                                      FINDINGS AND RECOMMENDATIONS
13    TARAS LEON WYNNE,
14                         Movant.
15

16           On January 29, 2019, movant filed a pro se letter inquiring about a sentence reduction

17   pursuant to the First Step Act of 2018, ECF No. 127, which the court construes as a motion for a

18   reduction of sentence. So construed, the motion must be denied as moot.

19           After the submission of movant’s letter, his counsel filed a motion to stay proceedings

20   pending resolution of a petition he planned to file seeking the same relief requested in movant’s

21   letter; i.e., relief under section 404 of the First Step Act.1 ECF No. 130.

22           Counsel has since filed the anticipated petition for relief (ECF No. 134) and the district

23   judge reduced movant’s sentence (ECF No. 146). Movant has now been granted the relief sought

24   in his letter of January 29, 2019. In light of that, his pro se inquiry, construed as a motion for

25   reduction of sentence, is now moot. Similarly, counsel’s motion to stay (ECF No. 130) is also

26   moot.

27
             1
                 On January 13, 2020, these matters were referred to the undersigned for resolution. ECF
28   No. 132.
                                                        1
     Case 2:95-cr-00007-WBS-EFB Document 148 Filed 04/15/20 Page 2 of 2

 1          Accordingly, IT IS RECOMMENDED that movant’s request of January 29, 2019 (ECF
 2   No. 127) and counsel’s May 24, 2019 motion to stay (ECF No. 130) be denied as moot.
 3          These findings and recommendations are submitted to the United States District Judge
 4   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(1). Within fourteen days
 5   after being served with these findings and recommendations, any party may file written
 6   objections with the court and serve a copy on all parties. Such a document should be captioned
 7   “Objections to Magistrate Judge’s Findings and Recommendations.” Failure to file objections
 8   within the specified time may waive the right to appeal the District Court’s order. Turner v.
 9   Duncan, 158 F.3d 449, 455 (9th Cir. 1998); Martinez v. Ylst, 951 F.2d 1153 (9th Cir. 1991).
10   DATED: April 15, 2020.
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                      2
